Name: Commission Regulation (EU) 2017/228 of 9 February 2017 amending Regulation (EC) No 178/2002 of the European Parliament and of the Council as regards the names and the areas of competence of the scientific panels of the European Food Safety Authority (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: health;  research and intellectual property;  EU institutions and European civil service;  foodstuff;  consumption
 Date Published: nan

 10.2.2017 EN Official Journal of the European Union L 35/10 COMMISSION REGULATION (EU) 2017/228 of 9 February 2017 amending Regulation (EC) No 178/2002 of the European Parliament and of the Council as regards the names and the areas of competence of the scientific panels of the European Food Safety Authority (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular the second subparagraph of Article 28(4) thereof, Whereas: (1) Article 28 of Regulation (EC) No 178/2002 sets up ten scientific panels responsible for providing the scientific opinions of the European Food Safety Authority (the Authority), each within their own spheres of competence. Those panels include, among others: the Panel on food additives and nutrient sources added to food (ANS Panel), the Panel on dietetic products, nutrition and allergies (NDA Panel), and the Panel on food contact materials, enzymes, flavourings and processing aids (CEF Panel). (2) On 3 February 2016, the Authority submitted a request to the Commission to rename the ANS, NDA and CEF Panels in order to take account of expected changes in technical and scientific development. (3) The technical and scientific changes mainly impact the workload of the panels. In particular, the workload of the CEF Panel is likely to increase in the coming years due to the need for evaluation of pending applications for inclusion in the Union list of food enzymes, in accordance with Regulation (EC) No 1332/2008 of the European Parliament and of the Council (2). Therefore, the evaluation of flavourings currently undertaken by the CEF Panel should be assigned to the ANS Panel. (4) However, to avoid overloading the current ANS Panel, the evaluation of nutrient sources and other substances with physiological effect added to foods should be assigned to the NDA Panel, as its workload is likely to decrease due to the finalisation of dietary reference values and the decreasing number of applications for inclusion in the list of permitted health claims, in accordance with Regulation (EC) No 1924/2006 of the European Parliament and of the Council (3). Such re-allocation is also in accordance with the expertise of the NDA Panel, as some substances used as nutrient sources fall in the category of novel foods, which are currently assessed by the NDA Panel. (5) The name of the three panels concerned is therefore changed by this Regulation as follows: the ANS Panel is renamed into the Panel on food additives and flavourings, the NDA Panel is renamed into the Panel on nutrition, novel foods and food allergens, and the CEF Panel is renamed into the Panel on food contact materials, enzymes and processing aids. (6) The current term of office of members of the ANS and CEF Panels will come to an end on 30 June 2017 and the current term of office of members of the eight remaining scientific panels of the Authority, including the NDA Panel, will come to an end on 30 June 2018. In order to give enough time for an efficient organization of the panels by the Authority pursuant to Article 28(5) and (9) of Regulation (EC) No 178/2002, this Regulation applies from 1 July 2018. (7) Regulation (EC) No 178/2002 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The first subparagraph of Article 28(4) of Regulation (EC) No 178/2002 is amended as follows: (1) point (a) is replaced by the following: (a) the Panel on food additives and flavourings;; (2) point (e) is replaced by the following: (e) the Panel on nutrition, novel foods and food allergens;; (3) point (j) is replaced by the following: (j) the Panel on food contact materials and enzymes and processing aids.. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union and shall apply from 1 July 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 31, 1.2.2002, p. 1. (2) Regulation (EC) No 1332/2008 of the European Parliament and of the Council of 16 December 2008 on food enzymes and amending Council Directive 83/417/EEC, Council Regulation (EC) No 1493/1999, Directive 2000/13/EC, Council Directive 2001/112/EC and Regulation (EC) No 258/97 (OJ L 354, 31.12.2008, p. 7). (3) Regulation (EC) No 1924/2006 of the European Parliament and of the Council of 20 December 2006 on nutrition and health claims made on foods (OJ L 404, 30.12.2006, p. 9).